Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 08/25/2022.  Presently Claims 11-20 have been canceled. New claims 21-30 have been added.

Response to Arguments
Claim objections have been withdrawn based upon applicant’s amendments.
Applicant's arguments filed 08/28/2022 with respect prior arts of Katsuhisa (JPS5893519A) and Lee (KR20080045046A) have been fully considered but they are not persuasive.
Applicant argued that “the Office Action fails to show prior knowledge in the art of: a welding position determination unit configured to detect, before the heating and expanding part supplies the gas to the metal pipe material, a position on the metal pipe material where a welded portion of the metal pipe material resides”.

In response to this argument; the Applicant’s specification submission on 08/14/2019 recites:
The position detection unit 110 detects the direction in which the welded portion 14 b is located with respect to a center C of the metal pipe material 14 in a case of being viewed from the extension direction D of the metal pipe material 14, before the metal pipe material 14 is supplied to the forming apparatus 10 by the supply device 120 (described later). As shown in FIGS. 4 and 6, the position detection unit 110 includes optical means 111 and a welding position determination unit 112 (paragraph 0035);
Further, in the forming system 1, the position detection unit 110 is provided which detects the direction in which the welded portion 14 b is located with respect to the center C of the metal pipe material 14 in a case of being viewed from the extension direction D of the metal pipe material 14, before the metal pipe material 14 is supplied to the forming apparatus 10 by the supply device 120 (paragraph 0056); 
the Applicant’s specification does not recite “a welding position determination unit configured to detect, before the heating and expanding part supplies the gas to the metal pipe material, a position on the metal pipe material where a welded portion of the metal pipe material resides”; and 
It appears the Applicant is relying on fig.9 of the Applicant’s drawings for supporting this imitation;
However, from the Applicant’s specification, the position detection unit 110 includes optical means 111 and a welding position determination unit 112; the position detection unit 110 is used to detect the direction in which the welded portion 14 b of the metal pipe material 14 placed on the placing part is located, and outputs the detected position to the control device 140 (Applicant’s specification paragraph 0048);
Then; the control unit 140 make any adjustment if it required on the position of the metal pipe before process the metal pipe (Applicant’s specification paragraph 0049);
There is nothing in the Applicant’s specification regarding “a welding position determination unit configured to detect, before the heating and expanding part supplies the gas to the metal pipe material, a position on the metal pipe material where a welded portion of the metal pipe material resides”;
and of course, one having ordinary skill in art is establishing step of, not only “a welding position determination unit configured to detect, before the heating and expanding part supplies the gas to the metal pipe material, a position on the metal pipe material where a welded portion of the metal pipe material resides” but 
also, before the metal pipe material is supplied to the forming apparatus; because one having ordinary skill in art will not process the pipe before the pipe is positioned in proper position: 
one having ordinary skill in art is positioning any part in proper position at any machine before processing the part in machine, no matter what is the machine; no matter what steps of the process, with or without supplying the heating and expanding part supplies the gas to the metal pipe material; 
the metal pipe must be positioned in the proper position before staring the processing of the parts;
So, one having ordinary skill use the welding position determination unit of the position detection unit before starts any step of processing the metal pipe in order to proper position the metal pipe before any processing steps, no matter what steps of the process, with or without supplying the heating and expanding part supplies the gas to the metal pipe material; the metal pipe must be positioned in the proper position before staring the processing of the parts;


Therefore; Katsuhisa discloses a forming system a forming system (figs.5-6), comprising: 
a forming apparatus (figs.5-6) that comprises: 
a heating (page 3 lines 14-15 heater (not shown)) and expanding part (fig.6:(11A)) configured to supply, to a metal pipe material after the forming apparatus receives the metal pipe material from a supply device (obviously the apparatus of figs.5-6 having a supplying mechanism to supply the part (14) to be processed by dies (2A) and (3A)), 
a gas (fig.6:(11A)) that deforms the metal pipe material, and a set of dies (fig.5: (2A) and (3A)) configured to retain, when the heating and expanding part supplies the gas, the metal pipe material between the dies (page 3); and 
Katsuhisa does not disclose a position detection unit that comprises: 
a welding position determination unit configured to detect, before the heating and expanding part supplies the gas to the metal pipe material, a position on the metal pipe material where a welded portion of the metal pipe material resides.

Lee teaches a forming system (fig.1), comprising:

a forming apparatus (fig.1) for processing a metal pipe material (fig.1: (1)) comprising end portions of a plate material that are welded to each other to form a welded portion of the metal pipe material ((fig.4: (2) and paragraph 102), the forming apparatus comprising:
a welding position determination unit (fig.1: (6)) configured to detect, before the metal pipe material is supplied to the forming apparatus, a position on the metal pipe material where a welded portion (fig.4: (2)) of the metal pipe material resides.

Both of the prior arts of Katsuhisa and Lee are related to a forming apparatus for processing a metal pipe material comprising end portions of a plate material that are welded to each other to form a welded portion of the metal pipe material;
from the Lee specification, the position detection unit includes optical means and a welding position determination unit; the position detection unit is used to detect the direction in which the welded portion of the metal pipe material placed on the placing part is located, and outputs the detected position to the control device;
Then; the control unit make any adjustment if it required on the position of the metal pipe before process the metal pipe (Lee: pages 3-4);

the welding position determination unit of Lee can be used at any machine and at any steps of process that requires to detect a position on the metal pipe material where a welded portion of the metal pipe material resides, before the metal pipe material is supplied to the forming apparatus; and 
obviously including before the heating and expanding part supplies the gas to the metal pipe material, 
 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Katsuhisa to have a welding position determination unit configured to detect a position on the metal pipe material where a welded portion of the metal pipe material resides as taught by Lee in order to avoid a forming of the pipe where the weld is located incorrectly and the weld cracks thereby increasing the lifetime of the work piece; thereby having  a position detection unit that comprises: a welding position determination unit configured to detect, before the heating and expanding part supplies the gas to the metal pipe material, a position on the metal pipe material where a welded portion of the metal pipe material resides since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc.,127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].
Accordingly, this argument is not persuasive;

Claims 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuhisa (JPS5893519A attached NPL, English Machine translation) in view of Lee (KR20080045046A attached NPL, English Machine translation).

Regarding claim 21, Katsuhisa discloses a forming system a forming system (figs.5-6), comprising: 
a forming apparatus (figs.5-6) that comprises: 
a heating (page 3 lines 14-15 heater (not shown)) and expanding part (fig.6:(11A)) configured to supply, to a metal pipe material after the forming apparatus receives the metal pipe material from a supply device (obviously the apparatus of figs.5-6 having a supplying mechanism to supply the part (14) to be processed by dies (2A) and (3A)), 
a gas (fig.6:(11A)) that deforms the metal pipe material, and a set of dies (fig.5: (2A) and (3A)) configured to retain, when the heating and expanding part supplies the gas, the metal pipe material between the dies (page 3); 

Katsuhisa does not disclose a position detection unit that comprises: 
a welding position determination unit configured to detect, before the heating and expanding part supplies the gas to the metal pipe material, a position on the metal pipe material where a welded portion of the metal pipe material resides.

Lee teaches a forming system (fig.1), comprising:

a forming apparatus (fig.1) for processing a metal pipe material (fig.1: (1)) comprising end portions of a plate material that are welded to each other to form a welded portion of the metal pipe material ((fig.4: (2) and paragraph 102), the forming apparatus comprising:

a welding position determination unit (fig.1: (6)) configured to detect, before the metal pipe material is supplied to the forming apparatus, a position on the metal pipe material where a welded portion (fig.4: (2)) of the metal pipe material resides (paragraph 102);
a control device (fig.1: (3)) which comprises a storage unit (fig.1: the element (3) having storage) configured to receive, from the position detection unit (fig.1: (6)), data that specifies the location, and is configured to determine, by processing the data before the metal pipe material is supplied to the forming apparatus, whether or not a repositioning of the welded portion with respect to the forming apparatus is necessary (102), 
wherein, in a case where a position at which a distance from a center of the metal pipe material is the longest, on a surface of a die, in a case of being viewed from an extension direction of the metal pipe material in a state where the metal pipe material is disposed between a set of dies (fig.1: (8)), is set to be a longest position (paragraph 102: the control device is capable to position of the pipe as desire) , 
the control device includes a supply device control unit (fig.1: (5) and (7)) which controls supply of the metal pipe material to the forming apparatus by a supply device (fig.1: (5)) such that the welded portion is not located on a straight line connecting the longest position and the center of the metal pipe material (paragraph 102: the control device is capable to position of the pipe as desire).

Both of the prior arts of Katsuhisa and Lee are related to a forming apparatus for processing a metal pipe material comprising end portions of a plate material that are welded to each other to form a welded portion of the metal pipe material;
the welding position determination unit of Lee can be used at any machine and at any steps of process that requires to detect a position on the metal pipe material where a welded portion of the metal pipe material resides; including before the metal pipe material is supplied to the forming apparatus and obviously including before the heating and expanding part supplies the gas to the metal pipe material, 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Katsuhisa to have a welding position determination unit configured to detect a position on the metal pipe material where a welded portion of the metal pipe material resides as taught by Lee in order to avoid a forming of the pipe where the weld is located incorrectly and the weld cracks thereby increasing the lifetime of the work piece; thereby having  a position detection unit that comprises: a welding position determination unit configured to detect, before the heating and expanding part supplies the gas to the metal pipe material, a position on the metal pipe material where a welded portion of the metal pipe material resides since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc.,127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].

Regarding claim 22, Katsuhisa discloses wherein the welded portion is where end portions of the metal plate material are welded to each other (page 2 last 7 lines-page 3 line 4 and fig.4).  

Regarding claim 23, Lee teaches wherein the welding position determination unit is configured to detect, before the dies retain the metal pipe material, the position (paragraph 102).  


Regarding claim 24, Katsuhisa discloses the forming apparatus supplies the gas (fig.6:(11A)) to the metal pipe material;
Lee teaches further comprising: a control device (fig.1: (3)) configured to: process, before the metal pipe material is supplied to the forming apparatus, the position in a manner that permits the control device to determine whether or not the welded portion is to be relocated (paragraph 102);
the welding position determination unit of Lee can be used at any machine and at any steps of process that requires to detect a position on the metal pipe material where a welded portion of the metal pipe material resides; including before the metal pipe material is supplied to the forming apparatus and obviously including before the heating and expanding part supplies the gas to the metal pipe material, 
Therefore, the modification of Katsuhisa in view of Lee teaches further comprising: a control device configured to: process, before the forming apparatus supplies the gas to the metal pipe material, the position in a manner that permits the control device to determine whether or not the welded portion is to be relocated 


Regarding claim 25, Lee teaches, wherein the control device is configured to: control, when the control device determines that a distance from the welded portion to the dies will be a longest distance from the welded portion to the dies, the supply device to dispose the metal pipe material between the dies in a manner that causes the distance from the welded portion to the dies to be other than the longest distance (paragraph 102: the control device is capable to position of the pipe as desire).  

Regarding claim 26, Lee teaches wherein the control device is configured to: determine, before the metal pipe material is between the dies, whether or not the distance from the welded portion to the dies will be the longest distance (paragraph 102).  

Regarding claim 27, Katsuhisa discloses the heating (page 3 lines 14-15 heater (not shown)) and expanding part (fig.6:(11A)) configured to supply, to a metal pipe material

Lee teaches wherein the control device is configured to: control, before the metal pipe material is supplied to the forming apparatus, the supply device to dispose the metal pipe material between the dies (paragraph 102);
the welding position determination unit of Lee can be used at any machine and at any steps of process that requires to detect a position on the metal pipe material where a welded portion of the metal pipe material resides; including before the metal pipe material is supplied to the forming apparatus and obviously including before the heating and expanding part supplies the gas to the metal pipe material, 
Therefore, the modification of Katsuhisa in view of Lee teaches wherein the control device is configured to: control, before the heating and expanding part configured to supply supplies the gas to the metal pipe material, the supply device to dispose the metal pipe material between the dies.  

Regarding claim 28, Lee teaches wherein the control device is configured to: control, before the metal pipe material is between the dies, the supply device to dispose the metal pipe material between the dies (paragraph 102).  


Regarding claim 29, Lee teaches wherein the supply device comprises: a rotating part (fig.1: (5)) configured to reposition, when the control device determines that the distance from the welded portion to the dies will be the longest distance, the welded portion with respect to the dies (paragraph 102).   

Regarding claim 30, Katsuhisa discloses wherein the heating and expanding part configured to supply is configured to supply, after position the metal pipe in the forming apparatus, the gas into the metal pipe material (page 3 lines 14-15 heater (not shown) and (fig.6:(11A));

Lee teaches the control device determines whether or not the welded portion is to be relocated (paragraph 102);

the welding position determination unit of Lee can be used at any machine and at any steps of process that requires to detect a position on the metal pipe material where a welded portion of the metal pipe material resides; including before the metal pipe material is supplied to the forming apparatus and obviously including before the heating and expanding part supplies the gas to the metal pipe material, 

Therefore, the modification of Katsuhisa in view of Lee teaches wherein the heating and expanding part configured to supply is configured to supply, after the control device determines whether or not the welded portion is to be relocated, the gas into the metal pipe material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753